Title: Notes on a Conversation with James Steptoe, [ca. 12 May 1812]
From: Jefferson, Thomas,Steptoe, James
To: 


          ca. 12 May 1812 
           Stith’s entry why lost?
           mr Steptoe’s informn
          Bedford cty erected in 1752
           Ben Howard was clerk, lived in Buckingham, exercised by deputy & never came here
           Isham Talbot was his deputy & also deputy surveyor.
          The entries made in the clerk’s office were never recorded in books, nor otherwise kept than in loose papers
           Talbot was suspected of playing his two offices into one another, & also of combining with Mead an under surveyor. both were impeached before the Govr & Council.
           Steptoe succeeded Howard in 1772. not an entry had been ever recorded before that. he has regularly recorded those subsequent to his coming in: but none before that time now exist; altho’   Stith made many entries & much land is held under him.
          Stith died about 1804. and continued Surveyor of Campbell until his death.
          the division of Bedford & Campbell took place about 1783.
          Scott came into county in 1784.
          
          Questions to be resolved
          does Tullos’s land join Scott’s
           his lre to me being without direction, prove that B. Clark was my manager at that time.
        